Citation Nr: 1814578	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ankle disability, claimed as popping and pain.

2. Entitlement to service connection for left ankle disability, claimed as popping and pain.

3. Entitlement to service connection for a right shoulder sternoclavicular disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from December 1990 to December 2010.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2012 decision of the St. Petersburg, Florida, Regional Office (RO).

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right ankle disability, claimed as popping and pain did not originate during active service.

2. A right shoulder sternoclavicular disability did not originate during active service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for right ankle disability, claimed as popping and pain have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria to establish service connection for a right shoulder sternoclavicular disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As discussed below, the Board finds the Veteran does not have a current disability in his right ankle or right shoulder, therefore service connection is not warranted and the claims are denied.

In the Veteran's August 1990 examination for service entrance he noted his "spine and other musculoskeletal" was normal and reported that he was in good health. In February 2010, the Veteran reported a sensation described as "bone on bone rubbing" in his left ankle.

In September 2012, the Veteran was afforded a VA examination. The Veteran reported recurrent popping in the right ankle when walking. The Veteran stated he had not been evaluated for his right ankle since service separation. The examiner opined that the Veteran had no current disability in his right ankle and upon examination the Veteran exhibited no range of motion limitations, ambulated with a normal gait, and exhibited no tenderness, weakness, or swelling. 

In the September 2012 VA examination, the Veteran also reported occasional right shoulder pain when lifting heavy objects and exercising. The examiner opined that the Veteran had no current diagnosis for a right shoulder condition and no functional limitation. The examiner noted in-service treatment for a right shoulder 

contusion of the sternoclavicular joint. The in-service radiologic study was negative. The examiner noted the Veteran was instructed to attend a follow-up visit in November 1993 and there was no evidence of a follow up visit. The examiner noted no limitations or diagnosis pertaining to the right shoulder. 

In a June 2013 private treatment note, Dr. J.D.J indicated the Veteran experienced mild, intermittent swelling and increased aching in his ankles when walking. Upon examination the Veteran exhibited good range of motion and a normal gait. 

In a June 2013 private treatment note, Dr. J.D.J indicated the Veteran had full range of motion in his right shoulder with no restrictions. 

The Board has considered the Veteran's assertions that he has a right ankle disability and right shoulder disability caused by his military service. The Veteran is not competent, however, to diagnose a disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The preponderance of the evidence is against the Veteran's claims. As noted above, the threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder. See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). There is no medical evidence demonstrating that the Veteran was diagnosed with a disability in his right ankle or right shoulder during the pendency of the appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim); see Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). Therefore, the preponderance of evidence is against the service connection claims and the claims are denied. 

ORDER

Service connection for right ankle disability, claimed as popping and pain is denied.

Service connection for a right shoulder sternoclavicular disability is denied.


REMAND

Remand is necessary for additional development of the Veteran's service connection claim for a left ankle disability.

The case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his left ankle disability. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his left ankle disability. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:



* In the Veteran's August 1990 examination for service entrance he noted his "spine and other musculoskeletal" as normal and reported that he was in good health.

* In an in-service examination from February 2010, the Veteran noted left ankle pain but provided no additional details. 

* In a September 2012 VA examination, the Veteran reported recurrent popping in his left ankle when walking. The Veteran stated he has not been evaluated for his left ankle since service separation and examiner noted a left ankle sprain in service as an acute and transient condition which resolved without residuals. The examiner opined that the Veteran has no current disability in his left ankle and upon examination the Veteran exhibited no range of motion limitations, ambulated with a normal gait, and exhibited no tenderness, weakness, or swelling. 

* In a June 2013 private treatment note, Dr. J.D.J indicates the Veteran experiences mild, intermittent swelling and increased aching in his ankles when walking. Upon examination the Veteran exhibited good range of motion and a normal gait. 

* A March 2013 MRI study reported obvious chronic medial talar dome osteochondral lesion in the left ankle with no definite loose fragment. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran has a left ankle disability and whether it began during a period of active service. 

The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


